* Motion to reinstate appeal denied 297 S.W. 769.
This is a suit by the appellant, Batson, against W. E. Bentley and his wife, Mrs. Bertie Bentley, and Marion Reynolds. The nature of plaintiff's suit is to recover an interest in oil and gas royalties which he alleges he had earned and acquired in virtue of his services as a broker in disposing of said royalties for Bentley and his wife under written contracts, which conveyed to him said interests in certain real estate owned by Bentley and wife. Reynolds is made a party defendant upon the allegation that he has possession of the contracts, and with notice has acquired the interest to which plaintiff is entitled, In the alternative plaintiff prays for damages, for breach of the contract, and for the value of his services. The defendants filed a joint answer.
The case was tried to the court without a jury, and the judgment fails to dispose of Mrs. Bentley, either directly or by implication. Because of the failure of the judgment to dispose of her and the rights asserted by plaintiff against her, the judgment is not final, and therefore will not support this appeal. Anderson v. Claxton (Tex.Civ.App.) 291 S.W. 960; Reynolds v. Gilbert (Tex.Civ.App.) 284 S.W. 330; Gathings v. Robertson (Tex.Com.App.) 276 S.W. 218; Mendoza v. Atchison, T.  S. F. R.,94 Tex. 650, 62 S.W. 418;1 Missouri Pacific R. Co. v. Scott,78 Tex. 360, 14 S.W. 791; Liliensterne v. Lewis (Tex.Sup.) 12 S.W. 750; Whitaker v. Gee, 61 Tex. 217.
The appeal is therefore dismissed.
1 Reported in full in the Southwestern Reporter; not reported in full in Texas Reports.